Title: To John Adams from Philip Mazzei, 23 December 1782
From: Mazzei, Philip
To: Adams, John


Sir,
Amsterdam, 23 Decr. 1782.

I am obliged to trouble your Excellency about a letter Mr. Lynch writes me to have sent me from Nantes the 10th. of October last, under cover to your Excellency as well as the two preceding, which were delivered to me unsealed by Mr. Dumas. I don’t recollect which motive Mr. Dumas told me had been the occasion of it; and as the same, or any other motive, may have occasioned the abovesaid letter being mislead, I beg the favour of your Excellency to desire that it may be searched, & delivered to me. Your Excellency would do me a favour to order that it may be likewise delivered to me Baretti’s dictionary, which was sent to your direction, by Mr. Lynch, along with the dictionary of Crusca. I am sorry to find that I am still in a great need of an English dictionary. Had I succeeded to explain myself with clearness, in the letters I sent to your Excellency, where I meant to signify that I was a perfect stranger in this Country, I should not perhaps have had the mortification to read, in the answer you did me the honour to write me the 26. ulto., that I must have been introduced to some of the Houses in Holland who have most connections with America. In expectation of the honour of your Excellency’s commands, I am with profound respect, / Sir, / Your Excellency’s most Obet / & most Humble Servant
Philip Mazzei

 